[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                    JANUARY 16, 2008
                                                    THOMAS K. KAHN
                              No. 07-13311
                                                         CLERK
                           Non-Argument Calendar
                         ________________________

                    D. C. Docket No. 06-01720-CV-WSD-1

BILAL MAHMUD,
                                                       Plaintiff-Appellant,

KHADIJAH MAHMUD,
                                                       Plaintiff,

                                    versus


U.S. DEPARTMENT OF HOMELAND SECURITY, et. al.,

                                                       Defendants,


JUSTIN P. OBERMAN, individually and in his official
capacity as Director, Credentialing Program Office,
                                                       Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (January 16, 2008)
Before CARNES, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      Plaintiff-appellant Bilal Mahmud appeals the dismissal of his action. The

judgment of the district court was accompanied by a full published opinion,

Mahmud v. Oberman, 508 F.Supp. 2d 1294 (2007). In his complaint, Mahmud

asserted claims which he sought to establish under the Bivens doctrine, 403 U.S.

388, 397 (1970), based upon the suspension or revocation of the Hazardous

Materials Endorsement on his commercial drivers license. Based on the facts of

this case, the district court held that a Bivens remedy for damages was not available

to Mahmud, and, furthermore, Mahmud had not met his burden of establishing that

due process is satisfied by the exercise of personal jurisdiction over defendant-

appellee Justin P. Oberman. It granted Oberman’s motion to dismiss for both

reasons.

      Having carefully considered the judgment and opinion of the district court,

the briefs of the parties, and the record, and finding no reversible error, the

judgment is AFFIRMED.




                                           2